11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Gabriel Alvarado-Torrez,                       * From the 142nd District
                                                 Court of Midland County,
                                                 Trial Court No. CR41097.

Vs. No. 11-14-00237-CR                         * August 18, 2016

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.